The majority of the court hold that article 588 of the Penal Code should not have been given in the charge to the jury in this case. I dissent from that view.
The charge in the information was aggravated assault, the allegation being that appellant cut prosecutor with a knife, which was a deadly weapon. The conviction was for a simple assault and the lowest fine. The proof on the part of the State showed that prosecutor and appellant engaged in a difficulty, and in the struggle appellant cut prosecutor with a pocket knife in two places, one on the face below the temple and between the eye and the ear on the right side, and the other on the right wrist on the inside near the pulse. The wounds were about an inch in length and bled profusely. The knife was an ordinary pocket knife with a blade about two and a half inches long.
Appellant set up as defense that the wound was accidentally inflicted, and introduced some proof on this issue. The court, among other things, instructed the jury under article 588, Penal Code, as follows: "You are charged that if you believe from the evidence that an injury was inflicted, then the presumption that the defendant intended it obtains, and it rests with the accused to show accident or innocent intention, and if he has so shown to the satisfaction of your minds that the injury inflicted, if any injury was inflicted, was not unlawfully inflicted, but was accidentally or innocently inflicted, then *Page 37 
you should acquit the defendant." The court also charged before they could convict appellant they must find that he made an unlawful assault on prosecutor, and instructed them if they had a reasonable doubt of appellant's guilt to acquit him. The case is reversed alone on the proposition that the court improperly gave this charge, and among other things, it is said that such a charge "ought very seldom to be given in a charge to the jury, and certainly not in a case where appellant claims an accidental injury, as in this instance." It occurs to me that this is the character of case referred to in the statute above cited. The defense set up was an affirmative and independent defense and did not arise out of the State's case. The physical injury was proven, and appellant interposed and relied on an accidental cutting. This question has been before this court a number of times and, as I understand the authorities, no question is made that this article 588 is authorized to be given in this character of case. It is only in cases where the accident or innocent intention may arise out of the State's case, or in cases where no physical injury has been proven, that it is held this article should not be given. For instance, there are a number of cases where a conviction was for an indecent assault and no physical injury was shown, and it was an issue whether or not there was an injury to the feelings of the female. In such case it is held that this charge should not be given, but as far as I am advised invariably where an actual physical injury is shown and where the defendant sets up an affirmative defense of accident or innocent intention, it is not error to give this charge; to hold otherwise would be to judicially annul this statute and set up our will for that of the Legislature, which has made this the law. For a discussion of this question and collation of authorities, see Tubbs v. State, 95 S.W. Rep., 112.